           Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 1 of 24                                  FILED
                                                                                                  2020 Feb-06 PM 01:24
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION


RHONDA BOYETTE,                                )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )       Case No.: 5:19-cv-1802-LCB
                                               )
MARCUS ADAMS,                                  )
                                               )
       Defendant.                              )


                            INITIAL ORDER
                 GOVERNING ALL FURTHER PROCEEDINGS

                                  PLEASE TAKE NOTICE:

       All parties must thoroughly review the provisions of this order, which
shall govern all proceedings in this action, unless subsequently modified by
written order for good cause shown. 1


      I. DUTIES UNDER FEDERAL RULE OF CIVIL PROCEDURE 26(f)

       Under Federal Rule of Civil Procedure 26(f), the parties are required to

confer as soon as practicable to consider the nature and basis of their claims and

defenses and the possibilities for promptly settling or resolving the case; to make or

arrange for the disclosures required by Fed. R. Civ. P. 26(a)(1); to discuss any

       1
           By appearing in this case and practicing in this court, each attorney or pro se party
certifies to this court that he or she has read and is prepared to fully comply with this court=s local
rules. See, www.alnd.uscourts.gov, Local Rules and Orders.
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 2 of 24



issues about preserving discoverable information; to develop a proposed discovery

plan that indicates the parties= views and proposals concerning all of the matters

addressed in sub-paragraphs (1) through (4) of Fed. R. Civ. P. 26(f); and in

appropriate cases, to consider whether to consent to the exercise of Magistrate

Judge jurisdiction under 28 U.S.C. ' 636(c). The conference must take place within

thirty days of the first appearance of a defendant.

      If the parties are unable to agree upon a date, time, or place for such

conference, the parties are hereby ORDERED to meet at 10:00 a.m. on the last

Friday falling within the thirty-day period in the Court’s chambers. If use of the

Court=s chambers is required, counsel must telephone chambers at least seven days

before the meeting to advise the Court. If a party is proceeding without counsel, the

obligation to telephone chambers rests upon counsel for the opposing party.

A.    Form of Report

      The parties must submit a report of the parties= planning meeting, in the

general format of Fed. R. Civ. P. Form 52, within fourteen days after the Rule 26(f)

conference. If the parties disagree about an item addressed in the report, the parties

must clearly set forth in separate paragraphs their respective positions on the

disputed issue.

      The report must also contain a synopsis of the case advising the court of


                                           2
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 3 of 24




the parties’ general claims and defenses. Except under extraordinary

circumstances, counsel should be ready for trial within twelve months from the date

of service of the complaint. If the parties believe that the case will take more than a

year to bring to trial, the parties must justify their need for providing deadlines

beyond that time.

       Upon receipt of the report, the Court may enter a scheduling order without

conducting a separate Rule 16(b) scheduling conference. All deadlines not

explicitly set out in the scheduling order will be strictly governed by the

federal rules of civil procedure. The parties may request a scheduling conference,

however, if they believe it would be helpful.

       The parties should provide the Court with all proposed deadlines included in

the scheduling order template in Appendix III.

       The parties’ discovery plan must state the parties' views and proposals on:

       1) any issues about disclosure, discovery, or preservation of electronically

stored information, including the form or forms in which it should be produced;

and,

       2) any issues about claims of privilege or of protection as trial-preparation

materials. If the parties agree on a procedure to assert these claims after production

(i.e. a "Clawback" Agreement), the report should include a statement whether they


                                          3
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 4 of 24



want the court's scheduling order to adopt their agreement under Federal Rules of

Evidence 502.

B.    Compliance with HIPAA

      In accordance with the requirements of the Health Insurance Portability and

Accountability Act of 1996 (AHIPAA@), Pub. L. No. 104-191, 110 Stat. 1936

(1996), and regulations promulgated thereto, when Aprotected health information@ is

relevant to the claims or defenses presented in an action, the party seeking such

Aprotected health information@ shall present a valid authorization at the Rule 26

planning meeting to be executed by the party from whom such Aprotected health

information@ is sought. The parties shall include in their report a deadline by which

the authorization will be executed. The parties may file a motion for a Aqualified

protective order@ to which all parties stipulate and e-mail a proposed "qualified

protective order" to burke_chambers@alnd.uscourts.gov, contemporaneously with

its filing. The proposed order should be substantially the same as the form order

attached as Appendix I and entered by stipulation of counsel for all parties.

C.    Suitability of Action for Alternative Dispute Resolution

      All parties should give early consideration to the possibility of settlement to

avoid unnecessary costs and fees. The Court requires that the attorneys for all

parties make an early analysis of the case along with their clients and be prepared to


                                          4
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 5 of 24




discuss settlement at an early date. The parties will be ORDERED to mediate this

case before the mediation deadline set in the Court’s scheduling order. If the parties

believe that mediation is unlikely to resolve this action, they may move for leave to

conduct another form of alternative dispute resolution or otherwise show good

cause why mediation is in this case inappropriate. Parties may also move for a

court-hosted mediated-settlement conference at any stage if they believe that it

would be conducive to settlement.

      Each attorney is directed to immediately forward a copy of the Initial Order

to his or her client. Plaintiff(s)= attorney(s) are ORDERED to immediately discuss

the feasibility of settlement with Defendant(s)= attorney(s).

D.    Commencement of Discovery

      The parties are authorized to commence discovery pursuant to the terms of

Federal Rule of Civil Procedure 26 immediately after the required report has been

filed. In cases removed from state court in which any discovery requests were filed

before removal, those discovery requests shall be deemed to have been made on the

date that the parties’ Rule 26(f) report is filed with this Court.

      The parties are not required to file discovery notices, requests, or responses

with the Clerk of Court. Even if a party does choose to file a discovery notice or

request with the Clerk of Court, the responding party need not file its response.


                                            5
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 6 of 24




E.    Dismissal of Non-Served Defendants

      Any defendant who has not been served with a summons and complaint

within ninety days after the complaint is filed, or within ninety days after the party

was added to the action, may be dismissed for failure to prosecute the action unless

the serving party shows good cause why service has not been perfected.

F.    Hand Deliveries

      If counsel wishes to provide the Court with a courtesy copy of a motion or

brief, or if an order of this Court requires submission of a copy in addition to the

original, such copy shall be clearly identified as a "courtesy copy" and left in the

Clerk's Office for delivery to the court's chambers. COURTESY COPIES

SHOULD BE DOUBLE SIDED. All hand deliveries, unless otherwise instructed,

are to be made to the Clerk's Office. Fax copies are not accepted.

G.    Electronic Submissions

      Since January 3, 2005, the official record of the court has been the electronic

docket maintained pursuant to CM/ECF. Except in extraordinary circumstances, all

filings shall be consistent with the Court=s Administrative Procedures Manuals for

civil and criminal cases. Attorneys are required to register for electronic filing and

service through the AAttorney Registration@ link on the Court=s website,

www.alnd.uscourts.gov. Once an attorney has so registered, his or her registration


                                          6
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 7 of 24



becomes permanent, and he or she is not required to re-register in each case.

Documents filed through CM/ECF must be submitted as PDF file.

       As part of the CM/ECF system, each court is given a chambers= email

address; this Court’s chambers’ address is burke_chambers@alnd.uscourts.gov.

Counsel may use this email address to submit proposed orders and other requested

documents 2 and to otherwise communicate with the Court on matters directly

related to a case. Non-case-related communications should NOT be sent to the

chambers email address. Ex parte communications are forbidden: all

communications to the chambers email address must show that all opposing counsel

or pro se parties have been copied. Counsel should send communications to the

chambers email address only if the court is being requested to do something;

counsel should not copy the chambers email address on communications,

arguments, debates or other matters occurring solely between counsel.

                      II. ATTORNEY FEE SHIFTING CASES

       If a party expects to seek an award of attorneys' fees from the opposing party

pursuant to any statute or other law for any reason, other than as a sanction under

the Federal Rules of Civil Procedure, that party must, as a precondition to any such

award, comply with the following requirements:

2 Unless ordered otherwise, parties must submit proposed orders and other requested documents
to the Court in Microsoft Word format.

                                              7
 Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 8 of 24



(a) Counsel must maintain a separate record of time with a complete and
accurate accounting of all time devoted to this particular action to the nearest
1/10 of an hour, recorded contemporaneously with the time expended, for
each attorney and with sufficient detail to disclose the nature of the work
performed in the action (i.e., not just "research" but the specific matter being
researched; not just Aconference@ but identity of persons conferring and
general subject matter of the conference);

(b) If a claim will be made for services performed by any person not a
member of the bar, a separate time record shall be maintained for each such
individual in accordance with (a) above;

(c) Counsel is DIRECTED to review and verify all attorney and non-
attorney time records no less than once per month;

(d) Although the court does not require counsel to file a copy of the time
records prior to a request for a fee, counsel may file with the clerk of the
court either a copy of the time record referred to in (a) above, or a separately
prepared document setting forth the information described in (a) above. If
counsel elects to file reports, they should be filed by the 15th day of the
month following the month in which the work was performed during the
pendency of the case. If counsel elects to file time reports, the material filed
may be filed under seal, subject to further court order, by placing the same in
a sealed envelope with the case name and number along with "ATTORNEY
TIME RECORDS - FILE UNDER SEAL" written thereon. However, if the
material is filed under seal, then the filing party must, at the time of such
filing, also file (and serve a copy on opposing parties or their counsel) a
document stating the total of the hours represented by the sealed filing,
allocated as to total attorney hours and total non-attorney hours included in
the current filing under seal. Upon the conclusion of this case, without
further order the seal will be lifted as to all attorney fee materials filed under
seal; and

(e) A Petition for Attorney Fees shall be accompanied by Counsel=s
Certification that all time records are accurate; that such records were
prepared contemporaneously with the performance of the work for which the
fees are claimed; and that Counsel reviewed and verified all attorney and
non-attorney time records no less frequently than once per month.

                                     8
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 9 of 24




Failure to comply with the foregoing requirements will normally result in
attorneys= fees being disallowed.


              III. CASES THAT REQUIRE EEOC CHARGES

      If filing a charge of discrimination with the Equal Employment Opportunity

Commission or similar agency is required as a prerequisite to suit, then, at the time

of filing the disclosures required by Fed. R. Civ. P. 26(a)(1), the PLAINTIFF(S)

MUST file with the Clerk of Court: (a) a copy of all charges of discrimination filed

with the EEOC and which form the bases of the action; and (b) a copy of the

EEOC=s response to all such charges of discrimination filed with that agency,

including the notice of right to sue.

                             IV. MOTION PRACTICE

      A.     Summary-judgment motions

      All motion(s) for summary judgment filed in this action must comply with

all requirements of Appendix II.

      B.     Motions (other than summary-judgment motions and motions to

             remand)

      Prior to filing any motion, other than a summary-judgment motion or a

motion to remand, the movant must contact the respondent and determine whether

the respondent will oppose the motion. All motions must state in the caption under
                                         9
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 10 of 24



the case number whether the motion is "Opposed" or "Unopposed." Opposed

motions must include in the first paragraph an averment that the movant has

conferred with the respondent and that counsel cannot agree about the disposition

of the motion, a brief summary of the parties' attempts to resolve the issue(s), and

the areas of agreement and disagreement.

      1.     Motions arising out of discovery disputes

      All parties must schedule a telephone conference with the Court before filing

a motion arising out of a discovery dispute. The telephone conference must be

scheduled through the Courtroom Deputy. At least three days before the telephone

conference, the parties must jointly submit an e-mail to Chambers briefly

describing the nature of the dispute.

      2.     Deadlines and page limits

      Unless otherwise indicated by the Court, the opponent=s responsive brief

shall be filed no later than twenty-one days from the filing of the motion, and any

reply shall be filed no later than fourteen days from the date on which the

opponent=s responsive brief was filed. Sur-replies are not permitted without leave of

court. Failure to respond to a motion within twenty-one days will be construed

as non-opposition to the motion.

      The filing of a motion to dismiss under Federal Rule of Civil Procedure


                                         10
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 11 of 24



12(b)(1) or 12(b)(2) will operate as a stay of all extant scheduling-order deadlines.

      Initial motions/briefs and responses shall be limited to twenty pages, and any

reply brief is limited to ten pages. Failure to comply with these requirements may

result in a sua sponte denial of the motions for failure to comply.

      3.     Motion of Counsel to Withdraw

      Once an attorney has appeared as counsel for a party, the attorney may

withdraw only by filing a motion seeking permission of the Court to do so and

explicitly stating the grounds for withdrawal; the Court will not permit withdrawal

on the basis of a “notice to withdraw.” Any motion to withdraw which, if granted,

would leave a party unrepresented by counsel must include a certification that the

moving attorney has served a copy of the motion on his or her client and has

informed the client of the right to promptly file an objection with the court. The

motion must also include the notation, "Future notice to (name of party) is to be

made at the following address: (state last known address of the party)."

      4.     Proposed Orders

      All motions must be accompanied by a separate proposed order in Microsoft

Word Format granting the relief requested and setting forth information sufficient

to communicate the nature of the relief granted. Proposed orders may be sent

directly to the Court’s chambers’ email address.


                                          11
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 12 of 24




      5.     Type Size

      All documents created by counsel for submission to the Court must be

formatted in Times New Roman, 14-point type, except footnotes, which should be

formatted in 12-point type.

      DONE and ORDERED this February 6, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                     12
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 13 of 24




                                   APPENDIX I

                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              ________ DIVISION

AAA,                                      )
                                          )
       Plaintiff(s),                      )
                                          )
vs.                                       )    Civil Action No. ___
                                          )
BBB,                                      )
                                          )
       Defendant(s).                      )

                       QUALIFIED HIPAA PROTECTIVE ORDER

       The Court GRANTS the parties the right, upon compliance with the

applicable discovery provisions of the Federal Rules of Civil Procedure and the

orders of this court, to obtain from any health care provider, health plan, or other

entity covered by the Health Insurance Portability and Accountability Act of 1996,

Pub. L. No. 104-191, 110 Stat. 1936 (1996) (AHIPAA@), any and all information

relating to the past, present, or future medical condition of any individual who is a

party to this action (or the decedent or ward of a party who sues in a representative

capacity), as well as any and all information relating to the provision of health care

to such individual and payment for the provision of such health care.

       This order authorizes any third-party who is provided with a subpoena


                                         13
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 14 of 24



requesting the production of documents or commanding attendance at deposition or

trial to disclose the Protected Health Information in response to such request or

subpoena. This order is intended to authorize such disclosures under the privacy

regulations issued pursuant to HIPAA. 45 C.F.R. ' 164.512(e)(1)(i).

      The Court expressly prohibits the parties from using or disclosing the

protected health information obtained pursuant to this order for any purpose other

than this action. Further, the Court orders the parties either to return to the covered

entity from whom or which such protected health information was obtained, or to

destroy the protected health information (including all copies made), immediately

upon conclusion of this action. See 45 C. F. R. '' 163.502(b); 164.512(e)(1)(v).

      DONE and ORDERED this ________ day of ________________, ______.


                                               __________________________
                                               Liles C. Burke
                                               U.S. District Judge




                                          14
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 15 of 24




                           APPENDIX II
                 SUMMARY JUDGMENT REQUIREMENTS

                                     NOTICE
This exhibit contains specific, mandatory instructions regarding the preparation and
submission of briefs and evidentiary materials in support of and in opposition to
potentially dispositive motions. These instructions must be followed explicitly.
Except for good cause shown, briefs and evidentiary materials that do not
conform to the following requirements may be stricken.


                              SUBMISSION DATES

      The parties to the above-styled action have been or will be given a deadline

to file of dispositive motions. Any motion for summary judgment and supporting

brief and evidentiary materials are due on or before that deadline.

      To ensure that each party is afforded a full and fair opportunity to be heard,

the parties must cause copies of briefs and evidentiary materials to be delivered to

opposing parties without undue delay and, generally, on the same date such

materials are submitted to the Court.

                                  SUBMISSIONS

      The    parties=   submissions     in    support   of   and   in   opposition   to

summary-judgment motions must consist of: (1) a brief containing, in separately

identified sections, (i) a statement of allegedly undisputed relevant material facts,

and (ii) a discussion of relevant legal authorities; and (2) copies of any evidentiary

materials upon which the party relies. More detailed requirements for these
                                             15
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 16 of 24



submissions are explained in the following sections.

                        REQUIREMENTS FOR BRIEFS

A.    Format

      Initial and response briefs are limited to thirty pages. Reply briefs are limited

to ten pages. Briefs that exceed twenty pages must include a table of contents that

accurately reflects the organization of the document. The table of contents is not

included in the page limit. The text of briefs must be double-spaced (except for

quotations exceeding fifty words, which should be block-indented from the left and

right margins and single spaced) using 14-point typeface, Times New Roman.

B.    Number Submitted

      The parties must file the original brief electronically. The parties must also

e-mail the brief in Microsoft Word format to the Court=s chambers’

contemporaneously with the filing of the brief. For requirements about the

submission of courtesy copies of evidentiary materials, see the subsequent section.

C.    Binding

      The Clerk will not accept bound materials for filing, but Acourtesy copies@

must be securely bound, submitted either in a three-ring binder or with large clip.

All pages submitted in the Court=s Acourtesy copy@ shall be three-hole punched.




                                         16
           Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 17 of 24




D.     Manner of Stating Facts

       All briefs submitted either in support of or in opposition to a motion must

begin with a statement of allegedly undisputed relevant material facts set out in

separately numbered paragraphs. Counsel must state facts in clear, unambiguous,

simple, declarative sentences. All statements of fact must be supported by specific

reference to evidentiary submissions. All facts relied upon in the brief’s argument

section must be included in the statement of facts. The failure to include facts relied

upon in argumentation may result in the Court disregarding that argument.

       1.       Moving Party=s Initial Statement of Facts

       The moving party shall list in separately numbered paragraphs each material

fact the movant contends is true and not in genuine dispute, and upon which the

moving party relies to demonstrate that it is entitled to summary judgment. Each

such statement must be followed by a specific reference to those portions of the

evidentiary record that the movant claims supports it. 3

       2.       Opposing Party=s Statement of Facts

       Each party opposing a summary-judgment motion must also submit a

statement of facts divided as follows.


       3
           Each statement of fact should be supported by its own evidentiary citation, regardless of
the fact that more than one statement of fact allegedly is supported by the same specific reference
to the evidentiary record or more than one statement of fact is contained in the same numbered

                                                17
        Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 18 of 24




               a.      Response to Movant=s Statement of Facts

       The first section must consist of only the non-moving party=s disputes, if any,

with the moving party=s claimed undisputed facts. The non-moving party=s response

to each of the facts the moving party claims an undisputed must be listed in

separately numbered paragraphs that correspond with those of the moving party=s

claimed undisputed facts. Any statements of fact that are disputed by the

non-moving party must be followed by a specific reference to those portions of the

evidentiary record upon which the dispute is based. All material facts set forth in

the statement required of the moving party will be deemed to be admitted for

summary judgment purposes unless controverted by the response of the party

opposing summary judgment.

               b.      Additional Undisputed Facts

       The second section may contain additional, allegedly undisputed facts set out

in separately numbered paragraphs that the opposing party contends require the

denial of summary judgment. The second section of the opposing party=s statement

of facts, if any, shall be clearly designated as such. 4 The opposing party should


paragraph.
        4
           Each statement of fact should be supported by its own evidentiary citation, regardless of
the fact that more than one statement of fact is allegedly supported by the same specific reference
to the evidentiary record or more than one statement of fact is contained in the same numbered
paragraph.


                                                18
           Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 19 of 24



include only facts which the opposing party contends are true and not in genuine

dispute.

                c.    Additional Disputed Facts

       The third section may contain additional, allegedly disputed facts set out in

separately numbered paragraphs that the opposing party contends require the

denial of summary judgment. The third section of the opposing party=s statement of

facts, if any, shall be clearly designated. Each statement of allegedly disputed facts

must be followed by specific reference to those portions of the evidentiary record

which both support and contradict the alleged fact. 5

       3.       Moving Party=s Reply

       The reply submission, if any, shall consist of only the moving party=s

disputes, if any, with the non-moving party=s additional claimed undisputed facts.

The moving party=s response to the non-moving party=s additional claimed

undisputed facts shall be in separately numbered paragraphs that coincide with

those of the non-moving party=s additional claimed undisputed facts. Any


       5
          The court recognizes that, in some circumstances, a party opposing a motion for
summary judgment may want to set out facts which that party claims are true and supported by
evidence, but cannot, in good conscience and consistent with Rule 11, say are undisputed. In
such case, the party should include a separate section of fact statements, set out in short
declarative sentences and individually numbered paragraphs, which are supported by some
evidence but are, nevertheless, in dispute. When doing so, however, the party should include
record citations which both support and contradict the alleged fact.


                                            19
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 20 of 24



statements of fact that are disputed by the moving party must be followed by a

specific reference to those portions of the evidentiary record upon which the dispute

is based. All additional material facts set forth in the statement required of the

opposing parties will be deemed to be admitted for summary judgment purposes

unless controverted by the statement of the movant.

      The court reserves the right to STRIKE sua sponte any statements of

fact or responsive statements that fail to comply with these requirements.

            REQUIREMENTS FOR EVIDENTIARY MATERIALS

      The parties must file electronically, simultaneously with their briefs, all

evidentiary materials—affidavits, exhibits, depositions, or other products of

discovery—relied upon in support of or in opposition to summary-judgment

motions, except those materials included in the moving party=s initial evidentiary

submission may be referenced by any party opposing the motion, without

re-submitting additional copies of the same documents.

      While the Court reserves the right to consider evidentiary materials that are

not specifically referenced in the brief, no party has a right to assume the Court will

consider such materials. A specific reference must include the exhibit number,

page, and, when appropriate, the line number.

A.    Organization


                                          20
            Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 21 of 24



        Each volume of evidentiary materials must include a table of contents that

includes a brief narrative description of each document included: e.g., APlaintiff=s

Exhibit 1, the Deposition of John Jones.@ For ease of citation, each affidavit,

exhibit, deposition, or other product of discovery must be separately identified by a

capital letter or numeral (i.e., AExhibit A@ or AExhibit 1@); and, if the exhibit

contains more than one page, each page must be separately numbered. 6 Counsel

are directed to submit entire depositions, even if relying only on excerpts,

including all exhibits to the depositions.

        Deposition travel transcripts that are submitted as part of the evidentiary

record should include no more than four pages of deposition text per 8½@ by 11@

page.

B.      Number of Sets Submitted

        The parties must electronically file one set of evidentiary materials. The

parties must simultaneously submit to the Clerk of Court, for delivery to the Court=s

chambers by the Clerk, an exact copy of the filed set of evidentiary materials, clearly

identified as a "courtesy copy." Except for the binding, there must be no differences

between the filed materials and the "courtesy copy." The courtesy copy of the

        6
          A reference to that exhibit in the statement of facts or brief might be, APlaintiff=s Ex. 1,
p. 41.@ The court does not, however, require any specific form as long as specific page references
are used.


                                                 21
       Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 22 of 24




evidentiary material must be a copy of the filed motion and must include a document

number and corresponding page number on each filed page. Additionally, the

evidentiary material should include a tab corresponding to each document.

Regarding courtesy copies of depositions, parties shall include all exhibits to the

depositions with sub-tabs, clearly labeled.

C.    Binding

      The Clerk will not accept bound materials for filing, but the Court=s copy of

the evidentiary submission must be securely bound, in separately numbered

volumes, if necessary, for ease of use and to prevent inadvertent loss of pages.




                                          22
          Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 23 of 24




                                                    Appendix III


  PRETRIAL EVENT                                                    PARTIES’ PROPOSED DATES

  Deadline for Joinder of All Parties

  Deadline to              Serve        Initial      Written
  Discovery7

                                                                    Plaintiff(s):
  Deadline to Designate Expert Witnesses8
                                                                    Defendant(s):

  Deadline to Amend the Pleadings (with Plaintiff(s):
  consent of all parties or leave of Court) Defendant(s):

  Deadline to Complete All Discovery,
  including depositions of expert witnesses 9

  Deadline for               Parties        to      Conduct
  Mediation 10

  Deadline to File Dispositive Motions,
  including Motions to Exclude or Limit
  Expert Testimony11


          7 This deadline applies to serving a first set of interrogatories, requests for production, and other written
discovery, but does not limit the parties from serving further requests prior to the discovery deadline.
          8 The parties shall disclose the name, address, and curriculum vitae of any expert witness, and shall serve the
report required by Fed. R. Civ. P. 26(a)(2) by these deadlines. The parties must file their lists of proposed expert witnesses
by the designation deadline but should NOT file reports or other discovery materials.
          9 Service of written discovery requests must be accomplished early enough to leave a responding party sufficient
time to serve its responses before the discovery deadline.
          10 The parties are ordered to mediate this action by the mediation deadline. If the parties believe that mediation
is unlikely to resolve this action, they may move for leave to conduct another form of alternative dispute resolution or
otherwise show good cause why mediation is in this case inappropriate.
          11 Error! Main Document Only.The movant must file any briefs and supporting evidence with the motion for
summary judgment for the submission to be deemed timely. All dispositive motions must comply with all requirements of
the Appendix attached to the Initial Order.

                                                            23
     Case 5:19-cv-01802-LCB Document 20 Filed 02/06/20 Page 24 of 24




TRACK A — If No Dispositive Motions are Filed:

Deadline to File Joint Pretrial Order,
Motions in Limine, and Proposed Jury
Instructions (or proposed findings of fact
and conclusions of law)

TRACK B — If Dispositive Motions are Filed:
Deadline to File Joint Pretrial Order,
Motions in Limine, and Proposed Jury
Instructions (or proposed findings of fact
and conclusions of law)
Trial Ready




                                       24
